Citation Nr: 0505001	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-28 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to March 
1999.  This matter arises from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, which denied 
entitlement to service connection for a bilateral knee 
disability.  

In his September 2003 appeal to the Board, the veteran 
requested a personal hearing before a Veteran's Law Judge at 
the local Boston RO (Travel Board).  In a statement received 
in May 2004, the veteran cancelled his personal hearing due 
to his relocation to Florida.  As of June 2004, the veteran 
moved to Florida and his claim was accordingly transferred to 
the St. Petersburg RO.  In June 2004, the veteran requested 
to cancel his hearing before a Travel Board and have the 
Board consider his case.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  There is no competent evidence that the veteran has 
current knee disability related to his period of active 
service.  


CONCLUSION OF LAW

A knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in November 2003, the RO advised the 
veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for service connection 
for a bilateral knee disability, but that he must provide 
enough information so that VA could request any relevant 
records.  The veteran was also advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The December 2002 rating decision and July 2003 statement of 
the case (SOC) both notified the veteran of the relevant laws 
and regulations and essentially advised him of the evidence 
necessary to substantiate his claim for service connection.  
The July 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Service medical records have been obtained, and the veteran 
has not identified any outstanding medical records that would 
be pertinent to the claim on appeal.  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he currently suffers from a 
bilateral knee disability for which he should be service-
connected.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease aggravated in active military service.  
38 U.S.C.A. § § 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do no constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The veteran's service medical records are negative for any 
complaints or findings of knee pathology.  The lower 
extremities (except for the feet) were normal at examination 
prior to discharge.  The veteran made no mention of knee 
disability on his initial application for compensation in 
2000.  He filed a claim for compensation for knee disability 
in 2001, but did not mention any knee trauma or other 
incident in service that could be related to current knee 
pathology.  There is no evidence of current knee pathology, 
despite requests from the VA for supporting evidence.  He has 
not submitted medical evidence of this disability.  The 
veteran has not claimed and the record does not suggest that 
he has knee pathology caused by service-connected disability.  
There is simply nothing in the record, except the veteran's 
VA Form 9 in which he "maintains service-connection for his 
bilateral knee condition is warranted," on which the Board 
may make a determination for service connection for the 
disability.  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for knee 
disability because there is no evidence of pertinent 
disability in service or currently.  Thus, there is no true 
indication that he has current disability that is associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  It is not clear how a current examination could be 
helpful, since the absence of any pertinent findings in 
service would preclude relating current disability, if found, 
to service, without resort to speculation.  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Although the veteran has expressed his own opinion that he 
has a bilateral knee disability, the United States Court of 
Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, 
the Board concludes that a bilateral knee disability was not 
incurred in or aggravated by service.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection for a bilateral knee disability 
and that, therefore, the provisions of § 5107(b) are not 
applicable.  


ORDER

Service connection for a bilateral knee disability is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


